Filed Pursuant to Rule 424(b)(3) Registration No. 333-146517 PROSPECTUS MICHAEL LAMBERT, INC. RESALE OF 642, The selling stockholders listed on page 32may offer and sell up to 642,500 shares of our common stock under this Prospectus for their own account. We currently lack a public market for our common stock.Selling shareholders will sell at a price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. A current Prospectus must be in effect at the time of the sale of the shares of common stock discussed above. The selling stockholders will be responsible for any commissions or discounts due to brokers or dealers.We will pay all of the other offering expenses. Each selling stockholder or dealer selling the common stock is required to deliver a current Prospectus upon the sale. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is nor permitted. This investment involves a high degree of risk.You should purchase shares only if you can afford a complete loss.We urge you to read the “Risk Factors” section beginning on page5, along with the rest of this Prospectus before you make your investment decision. Neither the SEC nor any state securities commission has approved or disapproved of these securities, or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS ISOCTOBER 3, 2008 TABLE OF CONTENTS Page Prospectus Summary 1 Summary Financial Data 3 Risk Factors 5 Use of Proceeds 9 Dividend Policy 9 Legal Proceedings 9 Directors, Executive Officers, Promoters, Control Persons and Significant Employees 10 Security Ownership of Certain Beneficial Owners and Management 11 Interest of Named Experts and Counsel 12 Indemnification of Directors and Officers 12 Quantitative and Qualitative Disclosures about Market Risk 13 Description of Business 14 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Description of Property 24 Certain Relationships and Related Transactions 25 Executive Compensation 27 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Descriptions of Capital Stock 30 Shares Available for Future Sale 31 Plan of Distribution and Selling Stockholders 32 Market for Common Equity and Related Stockholder Matters 33 Additional Information 35 Legal Matters 36 Financial Statements F-1-F-15 PART I – INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY The following summary highlights material information found in more detail elsewhere in the Prospectus.As such, before you decide to buy our common stock, in addition to the following summary, we urge you to carefully read the entire Prospectus, especially the risks of investing in our common stock as discussed under "Risk Factors.” We are a company which designs, manufactures, and sells handbags and plans to expand our operations to include the design, manufacture and sale of belts, pillows, scarves and other clothing accessories in the future, as described in greater detail below under “Description of Business.”We have had only limited sales of our handbags to date, and provide no assurances that our sales will increase in the future, or that we will be able to expand our operations to the production of belts, pillow, scarves or other clothing accessories in the future using discontinued fabric samples. We have generated only limited revenues since our inception and have incurred substantial losses. These factors have led to our auditors expressing substantial doubt as to whether we will be able to continue as a going concern, particularly in the event that we cannot generate sufficient cash flow to conduct our operations and/or obtain additional sources of capital and financing. A total of 37,500 of the shares of common stock offered herein by the selling shareholders were purchased by the selling shareholders between March 2006 and April 2007 for $0.50 per share, or aggregate consideration of $18,750, under an exemption from registration provided by Regulation D of the Securities Act of 1933 (the “Act” or the “Securities Act”). A total of 40,000 of the shares of common stock offered herein by the selling shareholders were transferred to a shareholder of the Company by the Company’s affiliates, Robert and Kenneth Kremer, who each transferred 20,000 shares to such shareholder. A total of 2,000 of the shares of common stock offered herein by the selling shareholders were issued to the selling shareholders in August 2006, in connection with the forgiveness of $1,000 in debt owed to one of the selling shareholders pursuant to a promissory note, for 2,000 shares of our common stock.Due to an oversight this was not accounted for until fiscal A total of 565,000 of the shares of common stock offered herein by the selling shareholders were issued to consultants in consideration for services rendered to us from November 2005 to February 2008. We have a website at www.michael-lambert.com, which contains information which we do not desire to incorporate by reference herein. The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus.The securities offered hereby are speculative and involve a high degree of risk.See "Risk Factors." -1- Summary of the Offering: Common Stock Offered: 642,500 shares by selling stockholders Common Stock Outstanding Before the Offering: 3,864,500 shares Common Stock Outstanding After the Offering: 3,864,500 shares Offering Price: The offering price of the shares has been arbitrarily determined by us based on estimates of the price that purchasers of speculative securities, such as the shares, will be willing to pay considering the nature and capital structure of our Company, the experience of our officers and Director and the market conditions for the sale of equity securities in similar companies. The offering price of the shares bears no relationship to the assets, earnings or book value of us, or any other objective standard of value. We believe that no shares will be sold by the selling shareholders prior to us becoming a publicly traded company, at which time the selling shareholders will sell shares based on the market price of such shares. We are not selling any shares of our common stock, and are only registering the re-sale of shares of common stock previously sold by us. Use of Proceeds: We will not receive any proceeds from the shares offered by the selling stockholders. See “Use of Proceeds.” No Market: No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Principal Executive Offices Address: 121 Interpark Blvd., Suite 1204 San Antonio, Texas 78216 Executive Office Telephone Number: (210) 490-8383 Executive Office Facsimile Number: (210) 490-0044 -2- SUMMARY FINANCIAL DATA You should read the summary financial information presented below for the year ended November 30, 2007, as restated, and 2006, and the three months ended May 31, 2008 and 2007.We derived the summary financial information from our audited financial statements for years ended November 30, 2007 and 2006, and our unaudited financial statements for the three and six months ended May 31, 2008 and 2007, appearing elsewhere in this Prospectus.You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. Summary Balance Sheet May 31, 2008 November 30, 2007 ASSETS Current assets Cash $ 197 $ 864 Accounts receivable 438 437 Related party accounts receivable 3,731 3,732 Total current assets 4,366 5,033 LIABILITIES Current liabilities Accounts payable $ 4,331 $ - Accrued liabilities 2,589 2,390 Bank credit line payable 13,651 14,301 Related party debt 25,000 - Short term debt(net of debt discount of $7,529 and $9,849) 2,471 151 Total current liabilities 48,042 16,842 Long-term debt - 13,000 Total Liabilities $ 48,042 $ 29,842 -3- Summary Statement of Operations Summary Statement of Operations Three months ended May 31, 2008 (unaudited) Three months ended May 31, 2007 (unaudited) Year ended November 30, 2007 Year ended November 30, 2006 Merchandise sales $ 1,523 $ 6,358 $ 17,884 $ 380 Related party merchandise sales - - 9,896 - Related party royalty revenue - - 1,877 2,674 Cost of sales 1,209 4,282 13,517 2,598 General and administrative expenses 1,054 670,487 790,662 224,454 Interest expense 2,100 1,147 3,783 4,529 Net loss $ (2,840 ) $ (669,558 ) $ (778305 ) $ (228,527 ) -4- RISK FACTORS The securities offered herein are highly speculative and should only be purchased by persons who can afford to lose their entire investment in us.You should carefully consider the following risk factors and other information in this Prospectus before deciding to become a holder of our common stock.If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. The Company’s business is subject to the following Risk Factors: We May Not Be Able To Continue Our Business Plan Without Additional Financing. We depend to a great degree on the ability to attract external financing in order to conduct our business activities and in order that we have sufficient cash on hand to expand our operations.We are currently funded solely by our shareholders and with the very limited amount of sales revenue we have generated to date.We believe that we can continue our business operations for approximately the next three (3) to six (6) months with the cash on hand we had as of the filing of this report.We anticipate the need for approximately $50,000 in additional funding to support our operations for the next 12 months, which amount does not include approximately $48,042 which we will need to repay our outstanding current liabilities prior to November 30, 2008. If we are unable to generate sufficient revenues to support our operations in the future and/or fail to raise additional funds after the three (3) to six (6) months which we currently believe we will be able to continue our operations, we may be forced to abandon our current business plan.If you invest in us and we are unable to raise the required funds, your investment could become worthless. Our Auditors Have Expressed Substantial Doubt As To Whether Our Company Can Continue As A Going Concern. We have generated only limited revenues since our inception and have incurred substantial losses.As of May 31, 2008, we had an accumulated deficit of $2,860,497 and a working capital deficit of $43,676.These conditions raise substantial doubt as to our ability to continue as a going concern, particularly in the event that we cannot generate sufficient cash flow to conduct our operations and/or obtain additional sources of capital and financing. We Rely Upon Our Chief Executive Officer and Director And If He Was To Leave Us, Our Business Plan And Results Of Operations Could Be Adversely Affected. We rely heavily on our Chief Executive Officer, Secretary, Treasurer and Director, Robert Kremer.His experience and input create the foundation for our business and he is responsible for the directorship and control over the production and design of our products. We do not currently have an employment agreement or “key man” insurance policy on Mr. Kremer.Moving forward, should we lose the services of Mr. Kremer, for any reason, we will incur costs associated with recruiting a replacement and delays in our operations associated with the search for such replacement.If we are unable to replace Mr. Kremer with another suitably trained individual or individuals, we may be forced to scale back or curtail our business plan.As a result of this, your investment in us could become devalued. We Face Intense Competition For Our Products And As A Result, We May Be Unable To Compete In The Market For Handbags and Accessories. The market for handbags and clothing accessories is highly competitive and fragmented. The Company expects competition to intensify in the future. We compete in each of our markets with numerous national, regional and local companies, many of which have substantially greater financial, managerial and other resources than those presently available to us.Numerous well-established companies are focusing significant resources on providing handbags and related clothing accessories that will compete with our products.
